OM-15
                                ELECTRONIC RECORD




COA #      05-13-00953-CR                        OFFENSE:        22.021


           Luis Ruben Islas Martinez v. The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:    Criminal District Court No. 5


DATE: 12/9/2014                   Publish: YES   TC CASE #:      F-1300162-L




                          IN THE COURT OF CRIMINAL APPEALS


          Luis Ruben Islas Martinez v. The
STYLE:   State of Texas                               CCA#:          Q1S\-\S
         APPELL^UT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         f&fuscJ                                      JUDGE:

DATE: •few/ /C 0.0/f"                                 SIGNED:                            PC:_

JUDGE:    /^                                          PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD